DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kochi et al. for a “face authentication apparatus” filed November 16, 2021 has been examined.  
 
This application is a CON of 16/961,431 filed July 10, 2020, now US# 11,210,879,
which is a 371 of PCT/JP2018/047064 filed December 20, 2018.

This application claims foreign priority based on the application 2018-003231 filed January 12, 2018 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-6 are pending.

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 16/961,431 filed July 10, 2020, now US# 11,210,879. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita (US# 8,193,904) in view of Eckel et al. (US# 9,481,197) and in view of Dreyer (US# 10,956,876).

Referring to claim 1, Kawakita discloses an entry and exit control apparatus by performing biometric authentication (i.e. a face authentication apparatus) (column 2 lines 11 to 27; see Figures 1 to 12) comprising:
a storage unit (12) (i.e. a memory) containing program instructions (column 6 lines 39 to 45; see Figures 1 and 2) and
a control unit (20) (i.e. a processor) coupled to the memory (12) (column 8 lines 38 to 46; see Figures 1 and 2), wherein the processor (20) is configured to execute the program instructions to:
if the "continuity" is "no" (No at Step S1103), the authenticating unit 24 transmits the "authentication notification" to the biometric authentication device, and, if the biometric authentication device performs the biometric authentication and allows the authentication, the gate is unlocked (Steps S1105 and S1106).   When the user moves from the area B whose security level has been changed to the area C, the biometric authentication and the radio tag authentication are performed on the user depending on the difference between the security levels of the areas (i.e. acquire a face image of a user who passes through a first gate provided at a first boundary between a plurality of zones) (column 11 lines 19 to 35; see Figures 1, 2 and 11).
However, Kawakita did not explicitly disclose perform face authentication on the face image on a basis of a threshold; acquire an operating state of a second gate provided at the first boundary; and change the threshold on a basis of the operating state.
In the same field of endeavor of an access control entrance system, Dreyer et al. teach that acquire an operating state of a second gate provided at the first boundary (i.e. the status pattern is a pattern found in the sensor data or associated with the sensor data. The status pattern could be a pattern of sounds in a certain order and at a certain frequencies. The status pattern could be a pattern from sensor data from one or more sensors. The status pattern could be a pattern from sensor data from different one or more sensors 6-1, 6-2, . . . , 6-m. The status pattern is a pattern that corresponds to one of a plurality of status patterns of the operation of the door operator 1 and/or the door leaf 5 at least based on the received sensor data. By determining a status pattern out of a plurality of status pattern a status of the door operator 1 and/or the door leaf 5 could be determined. According to some aspects, the determined status patterns is an indication of that something is wrong in the door operator 1 and/or the door leaf 5. Put in another way, by identifying and determining the status pattern out of the sensor data out of a plurality of status patterns the status of the door operator 1 could be determined. According to some aspects, the determined status patterns is an indication of that all is OK in the door operator 1 and/or the door leaf 5. According to some aspects, the determined status patterns is an indication of that something has broken in the door operator 1 and/or the door leaf 5) (column 9 lines 11 to 43; column 12 lines 49 to 67; see Figures 1a and 1b) in order to improve operation of the entrance system without any downtime.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the supervise unit to determine the status pattern of the operation of one of the door leafs from the sensors data taught by Dreyer et al. in the biometric authentication apparatus for controlling entry and exit of security level of the areas of Kawakita because having the supervise unit to determine the status pattern of the operation of one of the door leafs from the sensors data would improve the operation of the entrance system without any downtime.
In the same field of endeavor of an access control system, Eckel et al. teach that perform face authentication on the face image on a basis of a threshold (i.e. the biometric on the identification document may be scanned for comparison with the person to verify that the person presenting the identification document is the person identified by the identification document (212). In some implementations, the scanned biometric may be the scanned facial portrait from the identification document.  Some implementations may automatically compare the facial biometric on the identification document with a facial portrait of the traveler taken at the check point. A scanning device may obtain the facial portrait from the identification document, for example, at a resolution of 600 dpi (246)) (column 8 lines 52 to column 9 lines 20; see Figures 2B to 2D); and
change the threshold on a basis of the operating state) (i.e. the comparison may use any facial recognition software. The facial recognition software may remove background from the photo so that only the facial portrait of the person remains. The comparison may yield a quantified degree of likeliness. A threshold may be configured by a human administrator, such as the TDC, to be the cut-off level. If the degree of likeliness is greater than or equal to the threshold, then the scanned portrait may be deemed as a match to the traveler's face. If, however, the degree of likeliness if less than the threshold, then the scanned portrait may not be deemed as a match to the traveler's face. The threshold may be judicially chosen to reduce the incidents of false positives and/or false negatives, depending on the contexts) (column 9 lines 38 to 51; column 11 lines 4 to 34; column 14 lines 38 to 45; see Figure 2D) in order to improve efficiency of the credential authentication for screening a person.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of increase or decrease confidence in the verification of the biometric shown in the identification document with the traveler’s face and wherein the threshold may be configured by the human administrator to be the cut-off level or by computer program software taught by Eckel et al. in the biometric authentication apparatus for controlling entry and exit of security level of the areas and with the status of the door leafs of Kawakita in view of Dreyer because increasing confidence in the verification of the biometric shown in the identification document with the traveler’s face depend on the contexts of the security check point of the areas would improve the screening efficacy, customer experience, and screening throughout of the credential authentication.

Referring to claim 2, Kawakita disclose in view of Dreyer and Eckel et al. disclose the face authentication apparatus according to claim 1, Dreyer discloses wherein the processor (4) is further configured to execute in instructions to acquire whether or not the second gate (5) is closed to prevent passage, as one of the operating states of the second gate (i.e. the curve described by the function f(x″,y″,z″) illustrated in FIG. 6a can in an example refer to the status pattern when a door is closed. In this example FIG. 6a also illustrates a reference status pattern f(x′, y′, z′). According to some aspects of the disclosure a reference status pattern f(x′, y′, z′) is based on a least one previous obtained status pattern. According to some aspects of the disclosure the reference status pattern is a particular pattern generated by sensors that has become known from a previous operation and associated with a certain status of the door system 100a, 100b, 100c, 100d. According to some aspects of the disclosure reference status pattern is associated with at least one of a service event information; a no service event information; or a breakdown event information) (column 14 lines 14 to 28; see Figures 1a and 6a).
 
Referring to claims 3-4, Kawakita disclose in view of Dreyer and Eckel et al. disclose a face authentication method, the claims 3-4 same in that the claims 1-2 already addressed above therefore claims 3-4 are also rejected for the same obvious reasons given with respect to claims 1-2.

Referring to claims 5-6, Kawakita disclose in view of Dreyer and Eckel et al. disclose a non-transitory computer-readable medium storing a program comprising instructions for causing a computer to perform processes, the claims 5-6 same in that the claims 1-2 already addressed above therefore claims 5-6 are also rejected for the same obvious reasons given with respect to claims 1-2.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 11,210,879 in view of Dreyer et al. (US# 10,956,876).

Referring to Claim 1 of the instant application, the US# 11,210,879 discloses the face authentication apparatus includes a memory containing program instructions; and a processor coupled to the memory, wherein the processor is configured to execute the program instructions to: acquire a face image of a user who passes through a first gate provided at a first boundary that separates adjacent zones; perform face authentication on the face image on a basis of a threshold; acquire an operating state of a second gate provided at the second boundary; and change the threshold on a basis of the operating state.
However, the claim 1 of the US# 11,210,879 did not explicitly disclose acquire an operating state of a second gate provided at the first boundary.
In the same field of endeavor of an access control entrance system, Dreyer et al. teach that acquire an operating state of a second gate provided at the first boundary (i.e. the status pattern is a pattern found in the sensor data or associated with the sensor data. The status pattern could be a pattern of sounds in a certain order and at a certain frequencies. The status pattern could be a pattern from sensor data from one or more sensors. The status pattern could be a pattern from sensor data from different one or more sensors 6-1, 6-2, . . . , 6-m. The status pattern is a pattern that corresponds to one of a plurality of status patterns of the operation of the door operator 1 and/or the door leaf 5 at least based on the received sensor data. By determining a status pattern out of a plurality of status pattern a status of the door operator 1 and/or the door leaf 5 could be determined. According to some aspects, the determined status patterns is an indication of that something is wrong in the door operator 1 and/or the door leaf 5. Put in another way, by identifying and determining the status pattern out of the sensor data out of a plurality of status patterns the status of the door operator 1 could be determined. According to some aspects, the determined status patterns is an indication of that all is OK in the door operator 1 and/or the door leaf 5. According to some aspects, the determined status patterns is an indication of that something has broken in the door operator 1 and/or the door leaf 5) (column 9 lines 11 to 43; column 12 lines 49 to 67; see Figures 1a and 1b) in order to improve operation of the entrance system without any downtime.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the supervise unit to determine the status pattern of the operation of one of the door leafs from the sensors data taught by Dreyer et al. in the biometric authentication apparatus for controlling entry and exit of security level of the areas of the US# 11,210,879 because having the supervise unit to determine the status pattern of the operation of one of the door leafs from the sensors data would provide an additional way for monitoring other leafs in the area to improve the operation of the entrance system. 
 
The following claims are patentably similar from each other:
Instant Application         	U.S. Patent No. 11,210,879
1					1
3					7
 	5					9	
Referring to claims 2, 4 and 6 are rejected as being dependent upon a rejected Claims 1, 3 and 5 above, respectively.
  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684